         Case 5:17-cr-40043-DDC Document 358 Filed 05/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                           Case No. 17-40043-02-DDC

MICHELLE BELAIR,

            Defendant.
____________________________________


                               MEMORANDUM AND ORDER

       Defendant Michelle Belair has filed a pro se Motion for Hardship Credit for Hard Time

Served (Doc. 356). She asks the court to recalculate her time served in federal prison. See Doc.

356 at 2. She reasons that the conditions of her federal imprisonment at FCI Aliceville are

unconstitutional, so each day she serves should count double. Id. at 3. The government filed a

Response (Doc. 357).

       “Any judicial challenge to the BOP’s [length of sentence] determination must be brought

under 28 U.S.C. § 2241 and is subject to administrative exhaustion requirements.” United States

v. Barnes, No. CR 113-199, 2021 WL 1395199, at *1 (S.D. Ga. Apr. 13, 2021). So, “after

[defendant] exhausts her administrative remedies with the BOP, she must bring her § 2241

petition in the district of her confinement[.]” Id.; see also United States v. Mobarekeh, 707 F.

App’x 561, 562 (10th Cir. 2017).

       Even viewed through the forgiving lens governing pro se practice, Ms. Belair’s motion

fails these requirements. The motion does not invoke § 2241 or name her warden as Respondent.

Nor does it mention whether Ms. Belair exhausted administrative remedies. And Ms. Belair
         Case 5:17-cr-40043-DDC Document 358 Filed 05/04/21 Page 2 of 2




filed the motion in the District of Kansas, and not the judicial district where she is incarcerated.

These independent defects preclude relief. Other courts considering comparable filings have

ruled similarly.1

        Ultimately, Ms. Belair fails to show that relief she seeks is authorized and warranted

here. So, the court dismisses her motion.

        IT IS THEREFORE ORDERED BY THE COURT THAT Michelle Belair’s Motion

for Hardship Credit for Hard Time Served (Doc. 356) is dismissed.

        IT IS SO ORDERED.

        Dated this 4th day of May, 2021, at Kansas City, Kansas.

                                                         s/ Daniel D. Crabtree
                                                         Daniel D. Crabtree
                                                         United States District Judge




1
         See, e.g., Barnes, 2021 WL 1395199, at *1–2 (granting Motion to Dismiss inmate’s request for
“hard time” credit based on the “onerous” “lockdown status of the prison since the onset of the COVID-
19 pandemic” where, among other things, defendant failed to show that she has exhausted her
administrative remedies and failed to file her motion in the district of her confinement); United States v.
King, No. CR 2:17-823-2, 2021 WL 1550307, at *1 (S.D. Tex. Apr. 19, 2021) (denying inmate’s Motion
for Hardship Credit where (1) there is “nothing in the record indicating that Defendant has presented her
complaints regarding her sentence to the BOP, nor does she claim that she has done so” and (2) defendant
failed to file her motion in the judicial district where she is incarcerated); but see United States v.
Herrera, No. 15-CR-4407-RB, 2018 WL 6171888, at *1 (D.N.M. Nov. 26, 2018) (denying inmate’s
Motion for Hardship Credit “for at least three reasons” including that defendant “is estopped from
collaterally attacking his sentence” given waiver in plea agreement).

                                                     2
